Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/078,263. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claims of ‘263 commonly recite a method of extraction of extraction of cannabinoids and terpenes from cannabis flower plant material using microwave and/or ultrasonic energy or excitation in conjunction with a terpene saturant. 
The instant claims are broader-in-part than the claims of ‘263 by not requiring a specific microwave intensity applied, as is recited in ‘263, thus the instant claims are genus to the narrower, species claims of ‘263.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 6, 16 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of claims 6, 16 and 25, it is unclear what is meant by “internal terpene evolution”, this not being a generally used term in the solvent extraction or cannabis processing arts.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-15, 17-24 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hospidor et al PGPUBS Document US 2020/0398180 (Hospidor), based on the filing date of provisional application 62/865,262 on 06/23/2019) in view of Tegen et al patent 10,413,845 (Tegen). Paragraph Number of the Specification of the applied PGPUBS Documents are identified by “[ ]” symbols.
For independent claims 1, 11 and 20, respectively, Hospidor discloses a process for removal of terpenes and cannabinoids from cannabis-containing plant material, comprising application of microwave energy and/or ultrasonic energy, in conjunction with utilizing application of a controlled amount of solvent (such as hexane or alcohol) in an extractor or process  chamber (extractor 700EX or 910), [0103, 0127, 0128, claim 6]. 
The claims all differ from Hospidor by requiring that the solvent of the solvent extraction constitutes a “saturant” and comprises at least one terpene. However, Tegen teaches solvent extraction of terpenes and cannabinoids from cannabis plant material including flowers, by employing a solvent or solvent mixture, in amounts sufficient to constitute washing as well as dissolving to saturate the plant material (see especially column 5, lines 55-60 and column 6, lines 54-63). Tegen also teaches the saturant or solvent as optionally comprising one or more of various terpenes, which may be applied as an admixture with other solvents such as hexane (see also column 7, lines 17-28) . 
Thus, it would have been further obvious to the skilled artisan in the art of solvent extraction of cannabis plant material to obtain terpenes and cannabinoids, to have applied the solvent in the extraction process of Hospidor in amounts resulting in such solvent being saturated with cannabinoids and terpenes, thus utilizing the solvent as a “saturant” as taught by Tegen, so as to wash away contaminants from the plant material while further optimizing yields of extract relative to amounts of solvent applied, by ensuring thorough contact of all plant material surfaces. 
It would also have been obvious to the skilled artisan to have combined the hexane solvent disclosed in Hospidor with such terpene surfactant(s), as also taught by Tegen, so as to synergistically extract a wider variety of cannabinoid, terpene and flavonoid product or product mixtures by combining solvents having different polarities, as suggested by Tegen at column 6, lines 54-column 7, line 7 to enhance phase separation mechanisms.
Hospidor further discloses:
the process optionally utilizing vacuum pumps, for pulling a vacuum on the process chamber hence being conducted under vacuum for claims 7, 17 and 26 [0127, last 4 lines]; 
the process chamber optionally being pressurized [0034, 0127], optionally with an inert gas [also see 0123] for claims 8, 18 and 27; or 
optionally the solvent, or terpenes being extracted, being heated and pressurized to be in a gaseous or vaporized state [0034, 0127, see “Pressures or temperatures associated with the evaporation of any particular solvent…Certain specific temperatures …associated with evaporating or condensing alcohol, hexane, water, cannabinoids, terpenes, or other materials”] for claims 9, 19 and 28. 
Tegen further teaches: 
storing of plant material in a sub-zero freezer while being soaked for up to 12 hours (12 hours or less) prior to extraction for claims 2, 12 and 21 (column 9, lines 25-38 and column 10, lines 1-7); 
the ratio of solvent or saturant to plant material being 0.02-1.0 g/L for claims 3, 13 and 22 (Example 1, column 10, lines 49-66); and 
a temperature of below -30 degrees C being maintained through the process using an external freezer or refrigerator chiller for claims 4, 14 and 23 (column 10, lines 1-5); and 
the plant material being optionally dried prior to extraction to remove moisture content (column 3, lines 29-39) for claims 5, 15 and 24; and 
the solvent or saturant being “pinene”, thus inherently “alpha-pinene” (column 7, lines 16,17…25-27) for claim 10. 
Claims 6, 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hospidor et al PGPUBS Document US 2020/0398180 (Hospidor) in view of Zhang et al PGPUBS Document US 2009/0216007 (Zhang) and Tegen et al patent 10,413,845 (Tegen), as applied to claims 1-5, 7-15, 17-24 and 25-28 above, and further in view of Gharib et al PGPUBS Document US 2017/0333505 (Gharib). Claims 6, 16 and 25 further differ by requiring the plant material being cured, together with being dried, prior to extraction, inherently to allow for internal terpene evolution. Gharib teaches solvent extraction of cannabis plant material in order to extract cannabinoids and terpenes [0085, 0090-0095], resulting in extraction of as much as 24 different terpene-derived compounds [0112-0115]. It would have been further obvious to the skilled artisan to have further modified the Hospidor method as modified in view of Tegen, in order to obtain a more complete, richer yield of extracted terpene compounds.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
10/20/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778